Case 3:18-cv-00428-DMS-MDD Document 299 Filed 11/05/18 PageID.4706 Page 1 of 2



                                             United States District Court

  Ms. L, et al.,
                             -                SOUTHERN DISTRICT OF CALIFORNIA




                                                     v.
                                                              Plaintiff,
                                                                                  Civil No.           I 8-cv-00428
                                                                                               ~~~~~~~~ .




                                                                            PRO HAC VICE APPLICATION
  U.S. ICE, et al.                                          Defendant.           Non-Party Objector Ms. M.D-L
                                                                                 Party Represented


  I,                     Christina Briesacher
                               (Applicant)

  to appear and participate in this case and in support of petition stat                          FILED
              My firm name: Kirkland & Ellis LLP
              Street address: 300 North LaSalle                                                    ov 0 5 2018
              City, State, ZIP: Chicago, IL 60654
              Phone number: 312-862-7322                                           1 R"                  .. - . -· ......   L,,... "'CDJt "   1
              Email:        christina.briesacher.@kirkland.com
              That on       11/08/2007           ] was admitted to practice before                    Illinois Bar
                                (Date)                                                                (Name of Court)

              and am currently in good standing and eligible to practice in said court,
              that I am not currently suspended or disbarred in any other court, and
              that I    D have) t8:l have not)            concurrently or within the year preceding this application made
              any pro hac vice application to this court.
                                         (If previous application made, complete the following)
  Title of case
                       -------------------------------~

  Case Number                                                                    Date of Application - - - - - - -
  Application:          D Granted          D Denied
              I declare under penalty of perjury that the foregoing is true and correct.
                                                                                    ~~~
                                                                                               (Signature of Applicanl)

                                           DESIGNATION OF LOCAL COUNSEL
  ] hereby designate the below named as associate local counsel.
   Ashley Neglia                                                                 213-680-8114
  (Name)                                                                         (Telephone)

   Kirkland & Ellis LLP
  (Firm)

   333 South Hope Street                                                   Los Angeles                               90071
   (Street)                                                                     (City)                                          (Zip code)




  I hereby consent to the above designation.
Case 3:18-cv-00428-DMS-MDD Document 299 Filed 11/05/18 PageID.4707 Page 2 of 2



   Pro Hae Vice (For this one pa1ticular occasion)

   An attorney who is not a member of the California State Bar, but who is a member in good standing of,
   and eligible to practice before, the bar of any United States comt or of the highest court of any State or
   of any Territory or Insular possession of the United States, who is of good moral character, and who has
   been retained to appear in this Court, be permitted to appear and participate in a particular case. An
   attorney is not eligible to practice pursuant to this paragraph if any one or more of the following apply '
   to him/her: (1) he/she resides in California, (2) he/she is regularly employed in California, or (3) he/she
   is regularly engaged in business, professional, or other activities in California.

   The pro hac vice application shall be presented to the Clerk and shall state under penalty of perjury
   (1) the attorney's residence and office address, (2) by what court he/she has been admitted to practice
   and the date of admission, he/she is in good standing and eligible to practice in said court,
   (4) that he/she is not currently suspended or disbarred in any other court, and (5) if he/she has
   concurrently or within the year preceding his/her current application made any pro hac vice application
   to this court, the title and the case number of each matter wherein he made application, the date of
   application, and whether or not his/her application was granted. He/She shall also designate in his
   application a member of the bar of this Court with whom the Court and opposing counsel may readily
   communicate regarding the conduct of the case and upon whom papers shall be served. He/She shall
   file with such application the address, telephone number and written consent of such designee.

   Fee;    $206.00

   If application and fee require submission via U.S. Mail, please contact;

                                                         CASO Attorney Admissions Clerk
                                                         (619) 557-5329




The pro hac vice application for Christina Briesacher representing Non-Party Objector Ms. M. D-L is
 ~v:
 It] APPROVED for filing                           0   DEN IED                         ~
Date.     IL~6 l _{ t                             It is so ordered.      1~ no
                                                                      Honorable Dana M. Sabraw
